Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed 10/11/2022 where Applicant amended the claims, and which was entered with the RCE filed 11/2/22. Claims 1-20 remain pending. 

Response to Arguments
Applicant's arguments, filed 10/11/22, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Guy in view of Chao in further view of DeLuca.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (US Publication 20070294428) in view of Chao et al (US Publication 20200151620) in further view of DeLuca et al (US Publication 20160205052).
In reference to claim 1, Guy teaches a computing apparatus, comprising:
a hardware platform comprising a processor circuit and a memory; (see at least paragraphs 49 & 51) 
a network interface; a userspace application stored in the memory, wherein the userspace application is programmed to communicate via the network interface; (see at least paragraphs 39-40, where Guy teaches user email application communicating via a network) and
instructions encoded within the memory to: enumerate social connections of a user via the userspace application; (see at least paragraphs 59,62, where Guy enumerating message recipients [ie. social connections] via a user email application)
use a machine learning algorithm to assign the social connections to virtual groups according, at least in part, to correlated connection services; (see at least paragraphs 63,64,69, where Guy teaches using machine mining and an algorithm to categorize the message recipients into groups)
select a data transfer policy for an attempted data transfer to a social connection based on a virtual group that the social connection belongs to, and content of the data transfer; (see at least paragraphs 74,76,77, where Guy teaches the message recipients are compared to a selected correct group for an attempted email transmission) and 
enforce the selected data transfer policy (see at least paragraphs 75,78,79, where Guy teaches the selected correct group is then applied [i.e. enforced] against the intended recipients).
Guy fails to explicitly teach a plurality of userspace applications. However, Chao teaches message filtering with a plurality of user applications (see Chao, at least paragraph 29 lines 1-3). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Chao for the purpose of message filtering across a variety of different messaging application platforms that a user may send messages with.
Although Guy teaches machine learning algorithm, and determine data transfer policies to the virtual groups (see at least paragraphs 61,68, where Guy teaches that rules and scores are assigned to the groups), Guy fails to explicitly teach using the machine learning algorithm to determine acceptable data transfer policies for the plurality of virtual groups. However, DeLuca teaches preventing inadvertent data transfers (see Deluca, at least Abstract), and discloses determining acceptable communication profiles for recipients where the recipients are part of virtual groups defined by keywords, patterns and other context (see DeLuca, at least paragraph 44). Furthermore, Guy fails to explicitly teach select a data transfer policy based on both the virtual group and content of the attempted data transfer. However, DeLuca discloses comparing extracted data content from the electronic message to be sent, with selected communication profile of the recipient to determine a match (see DeLuca, at least paragraphs 36,45). DeLuca determines if a match is made based on both the content of the message and the profile of the recipient (see DeLuca, at least paragraphs 46-47).
It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify using the machine learning algorithm of Guy and to also modify the selecting a data transfer policy of Guy based on the teachings of DeLuca for the purpose of preventing messages to be sent to recipients that are not the intended recipient and thus protecting personal and professional content from reaching the wrong person.


In reference to claim 2, this is taught by Guy, see at least paragraphs 58,63 which teaches tracking social connections across a variety of organizational connections.
In reference to claim 3, this is taught by Guy, see at least paragraph 48 which teaches email and enterprise communication. Guy fails to explicitly teach chat, SMS, file storage and sharing, and social media. However, Chao teaches message filtering with a plurality of user applications including chat, SMS, and social media (see Chao, at least paragraph 29 lines 1-3). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Chao for the purpose of message filtering across a variety of different messaging application platforms that a user may send messages with.
Furthermore, “Official Notice” is taken that file storage and file sharing  via email attachments are old and well known in the art. Accordingly, it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy by including file storage and sharing for the purpose of message filtering even when file attachments are included in the message transmissions.
In reference to claim 5, this is taught by Guy, see at least paragraph 58 which teaches organizational group connections.
In reference to claim 6, this is taught by Guy, see at least paragraphs 58,63 which teach the groups have social connections in an organizational context.
In reference to claim 7, this is taught by Guy, see at least paragraph 63 which teaches social connections and communities.
In reference to claim 8, Guy teaches assigning social connections to the groups based on classifying the interactions (see Guy at least paragraphs 57,62,63). Guy fails to explicitly teach utilizing an artificial intelligence module. However, Chao teaches filtering messages based on classifications, and utilizing an artificial neural network and learning techniques for managing the messages (see Chao, at least paragraph 5). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Chao for the purpose of utilizing AI which improves data analysis and decision making steps for filtering messages.
In reference to claim 9, Chao teaches receiving a training data set to train the AI module (see Chao, at least paragraph 24). One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 8.
In reference to claim 10, Chao teaches a neural network (see Chao, at least paragraphs 5,23). One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 8.
In reference to claim 11, Guy teaches the virtual groups (see Guy, at least paragraph 63) and Chao teaches the training set (see Chao, at least paragraphs 5,23).
In reference to claim 12, Guy teaches message restriction if the recipients are not in the group (see Guy, at least paragraph 72 and paragraph 75 lines 4-6) and Chao teaches the training set (see Chao, at least paragraphs 5,23).
In reference to claim 13, Guy teaches the virtual groups are maintained and the message restricted if the recipients are not in the group (see Guy, at least paragraph 72 and paragraph 75 lines 4-6) and Chao teaches the training set (see Chao, at least paragraphs 5,23).
Claims 14-16,18 are slight variations of rejected claims 1-3,5-12 above, and are therefore rejected based on the same rationale.
In reference to claim 19, Guy teaches higher rank connections for the permissible message transfer groups/profile (see Guy, at least paragraphs 58,68).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (US Publication 20070294428) in view of Chao et al (US Publication 20200151620) in further view of DeLuca et al (US Publication 20160205052) in further view of Hsu et al (US Patent 10666676).
In reference to claim 4, this is taught by Guy, see at least paragraph 48 which teaches classifying recipients into groups based on data structure with metadata, name, type, source and keywords. Guy fails to explicitly teach URL reputation, NLP, and character and voice recognition. However, Chao teaches message filtering and classifying messages based on NLP and character and voice recognition (see Chao, at least paragraph 15 lines 9-11and paragraphs 33-34). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Chao for the purpose of message filtering utilizing a variety of different message analysis techniques. Furthermore, Hsu teaches filtering messages based on URL reputation (see Hsu, at least column 4 lines 4-15). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Hsu for the purpose of message filtering utilizing a variety of different message analysis techniques.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (US Publication 20070294428) in view of Chao et al (US Publication 20200151620) in further view of DeLuca et al (US Publication 20160205052) in further view of Wyatt et al (US Publication 20170346853).
In reference to claim 17, Guy fails to explicitly teach crowdsourcing the second order or higher connection information. However, Wyatt teaches content filtering and offloading some tasks for content filtering to a server device (see Wyatt, at least paragraph 135 lines 1-8). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Wyatt for the purpose of improving processing the workload by sharing the load with other devices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guy et al (US Publication 20070294428) in view of Chao et al (US Publication 20200151620) in further view of DeLuca et al (US Publication 20160205052) in further view of Togwe et al (US Patent 10762895).
In reference to claim 20, Guy fails to explicitly teach crowdsourcing the second order or higher connection information. However, Togwe teaches creating user profiles and utilizing crowdsourcing for collecting user attribute information (see Togwe, at least column 3 lines 34-44 and claim 1). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Guy based on the teachings of Togwe for the purpose of improving the amount of information collected via multiple sources.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
December 7, 2022